DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on November 12, 2020 has been considered by the Examiner and made of record in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shahramian et al. (hereinafter Shahramian) (U.S. Patent Application Publication # 2019/0140732 A1).
Regarding claim 1, Shahramian teaches and discloses a wireless bridge (bridge; figures 1-2) comprising: 
a first transceiver (first transceiver; figures 1-3) coupled to a first antenna (first antenna; figures 1-3) and a first inductive element (inductive coil; figures 1-3) on a first side of a window (figures 1-3; abstract; [0006]; [0021]; [0029]); 
a second transceiver (second transceiver; figures 1-3) coupled to a second antenna (second antenna; figures 1-3) and a second inductive element (inductive coil; figures 1-3) located on a second side of the window; wherein the second transceiver is configured to transmit and receive communication signals to and from the first transceiver via the first antenna and the second antenna (figures 1-3; abstract; [0006]; [0021]; [0026]; [0029]); 
wherein the second inductive element is configured to receive power from a power source ([0006]; [0026]); and 
wherein the first inductive element and the second inductive element are arranged to induce a magnetic coupling between the first inductive element and the second inductive element, such that a magnetic field around the first inductive element generates a power signal which can be provided to the first transceiver and the first antenna (figures 1-3; abstract; [0006]; [0021]; [0026]; [0029]). 

claim 2, Shahramian further teaches and discloses wherein the first transceiver is coupled to an optical fiber network via fiber ([0009]; [0034]). 

Regarding claim 3, Shahramian further teaches and discloses wherein the first transceiver is configured to transmit and receive communication signals to and from the optical fiber network wirelessly ([0009]; [0034]). 

Regarding claim 5, Shahramian further teaches and discloses wherein at least one of the first antenna and the second antenna is transparent such that a view through the window is not obstructed ([0006]; [0029]; [0035]). 

Regarding claim 6, Shahramian further teaches and discloses wherein the first antenna is coupled to the first transceiver via a first cable and the first transceiver is configured to provide power to the first antenna through the first cable ([0020]; [0026]; figures 1-3). 

Regarding claim 7, Shahramian further teaches and discloses wherein the second antenna is coupled to the second transceiver via a second cable and the second transceiver is configured to provide power to the second antenna through the second cable ([0020]; [0026]; figures 1-3).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shahramian et al. (hereinafter Shahramian) (U.S. Patent Application Publication # 2019/0140732 A1) in view of Cruz et al. (hereinafter Cruz) (U.S. Patent Application Publication # 2009/0047900 A1).
Regarding claim 4, Shahramian discloses the claimed invention, but may not expressly disclose wherein the first antenna and the second antenna are each a printed antenna. 
Nonetheless, in the same field of endeavor, Cruz teaches and suggests wherein the first antenna and the second antenna are each a printed antenna ([0039).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the antennas are printed antennas as taught by Cruz with the wireless bridge and apparatus as disclosed by Shahramian for the purpose of providing network connectivity inside of a building and reducing constraints of installation of a system into a building, as suggested by Cruz.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,735,838 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  
Instant Application (16/928,418)
U.S. Patent No. 10,735,838 B2
Claim 1
Claim 1


a first transceiver coupled to a first antenna and a first inductive element on a first side of a window; 

a second transceiver coupled to a second antenna and a second inductive element located on a second side of the window; 

wherein the second transceiver is configured to transmit and receive communication signals to and from the first transceiver via the first antenna and the second antenna; 

wherein the second inductive element is configured to receive power from a power source; and 

wherein the first inductive element and the second inductive element are arranged to induce a magnetic coupling between the first inductive element and the second inductive element, such that a magnetic field around the first inductive element generates a power signal which can be provided to the first transceiver and the first antenna.
A wireless bridge for providing access to an optical fiber network comprising: 

at least one first transceiver located outside a building and configured to transmit and receive communication signals to and from the optical fiber network; a first glass sheet attached to an outer side of a window of the building, the first glass sheet comprising a first antenna disposed on the first glass sheet, 

the first antenna comprising a first inductive element and being communicatively coupled to the at least one first transceiver and configured to transmit and receive communication signals to and from the at least one first transceiver; a second glass sheet attached to an inner side of the window of the building, the second glass sheet comprising a second antenna disposed on the second glass sheet, 

the second antenna comprising a second inductive element and being configured to wirelessly transmit and receive communication signals to and from the first antenna disposed in the first glass sheet; and 

at least one second transceiver located inside the building, the at least one second transceiver being communicatively coupled to the second antenna and configured to wirelessly transmit and receive data to and from the second antenna; 

wherein the at least one second transceiver is connected to a power source located inside the building and is configured to provide power from the power source to the second antenna; 

wherein the first inductive element and the second inductive element are arranged to induce magnetic coupling between the first inductive element and the second inductive element, such that a magnetic field around the first inductive element generates a power signal which can be provided to the at least one first transceiver from the first antenna via a cable connecting the first antenna and the at least one first transceiver; and 

wherein the at least one second transceiver located inside the building is configured to transmit and receive communication signals to and from the at least one first transceiver located outside the building via the first antenna and the second antenna such that the at least one second transceiver has access to the optical fiber network.

Claim 3 is anticipated by claim 3 of the patent.
Claim 4 is anticipated by claim 4 of the patent.
Claim 5 is anticipated by claim 5 of the patent.
Claim 6 is anticipated by claim 6 of the patent.
Claim 7 is anticipated by claim 7 of the patent.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents

Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
October 23, 2021